Walton, J.
The plaintiff has obtained a verdict against tbe city of Lewiston for an injury -claimed to have been caused by a defect, or want of repair, in one of its public streets. Tbe injury was a broken leg, and tbe amount recovered, $500. Tbe amount is not excessive, and there is no reason to believe tbat tbe jury were influenced by other than honest motives. But tbe defendant’s counsel insists that tbe verdict is clearly and manifestly against tbe weight of evidence, and ought to be set aside.
Tbe' dangerous condition of tbe street was caused by a street railway along tbe center of it. Tbe snow bad been removed from *65the railway track and left upon the sides of the street, thus leaving the street in a condition too familiar to every one to need a description. The plaintiff says that his sleigh slewed on the track, and that for thirty or forty yards he pursued his way on the track; that he then saw a horse car approaching, and he attempted to turn out; and, as he attempted to turn out, the sleigh tipped over and he fell out and broke his leg; that, at that time, at that place, the track was covered with water to the depth of several inches.
It is insisted in defense that the street railway was rightfully there, and that the snow was rightfully removed from its track, and that the street commissioner of Lewiston had done all that could reasonably be required of him to make the street safe and convenient for travelers.
The case is a close one; and if the action had been tried by the court without a jury, perhaps a different result would have been reached. But no questions of law have been reserved, and none of the rulings of the presiding justice have been excepted do. The questions of fact appear to have been fairly submitted to the jury, and there is no reason to doubt that they exercised an honest judgment. There is some evidence tending to sustain every allegation which it was necessary for the plaintiff to prove. Its sufficiency was a question for the jury. And, upon the whole, it is the opinion of the court that the verdict is one which the court can not rightfully set aside.

Motion overruled.